DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/06/2021 and 09/15/2020 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1 and 3-4 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kare et al. (Kare – US 2015/0294086 A1) in view of Raman et al. (Raman – US 10,657,968 B1).

As to claim 1, Kare discloses a system for providing a health care service, comprising: 
a detection device (Kare: [0036], [0039], [0052], [0071], and FIG. 1-2 the one or more sensors 102 and the voice-activated and/or voice recognition electronic assistant);
a first environmental sensor (Kare: [0023], [0025]-[0026], [0031]-[0032], [0036]-[0037], [0060], [0069], and FIG. 1 the one or more sensors 102: the environment is altered dynamically by real-time sensed information that is based on one or more of external sensors (external environment) or sensors monitoring the subject itself);
a network accessible platform (Kare: [0026], [0053], [0090]-[0091], FIG. 1, and FIG. 4: one or more components of the system (e.g., chair or bed, toilet, floor, etc. impregnated with sensors) operate in a networked environment using logic connections to one or more remote computing devices (e.g., a common network node, a network computer, a network node, a peer device, a personal computer, a router, a server, a tablet PC, a tablet, etc.) and typically includes many or all of the elements described above. In an embodiment, the logic connections include connections to a local area network (LAN), wide area network (WAN), and/or other networks. In an embodiment, the logic connections include connections to one or more enterprise-wide computer networks, intranets, and the internet. In an embodiment, the system 100, the one or more components of the system or the like operate in a cloud computing environment including one or more cloud computing systems (e.g., private cloud computing systems, public cloud computing systems, hybrid cloud computing systems, or the like)); and
a network (Kare: [0053], [0055], [0080], [0086], [0090]-[0091], and FIG. 1: one or more components of the system (e.g., chair or bed, toilet, floor, etc. impregnated with sensors) operate in a networked environment using logic connections to one or more remote computing devices (e.g., a common network node, a network computer, a network node, a peer device, a personal computer, a router, a server, a tablet PC, a tablet, etc.) and typically includes many or all of the elements described above. In an embodiment, the logic connections include connections to a local area network (LAN), wide area network (WAN), and/or other networks. In an embodiment, the logic connections include connections to one or more enterprise-wide computer networks, intranets, and the internet) communicatively coupling the sound detection device (Kare: [0036], [0039], [0052], [0071], and FIG. 1-2 the one or more sensors 102 and the voice-activated and/or voice recognition electronic assistant), the first environmental sensor (Kare: [0023], [0025]-[0026], [0031]-[0032], [0036]-[0037], [0060], [0069], and FIG. 1 the one or more sensors 102: the environment is altered dynamically by real-time sensed information that is based on one or more of external sensors (external environment) or sensors monitoring the subject itself), and the network accessible platform (Kare: [0026], [0053], [0090]-[0091], FIG. 1, and FIG. 4);
wherein the network accessible platform is programmed to evaluate a sound data received, via the network, from the detection device and generated by a user (Kare: [0039], [0117]-[0120], and FIG. 1-4) and a first sensor data received, via the network, from the first environmental sensor (Kare: [0021], [0032], [0056]-[0057], [0060], and FIG. 1 the one or more sensors 102: a sensor configured to sense a thermal aspect of the subject includes a microwave radiometer operable to measure natural electromagnetic radiation from the subject's internal tissue in the microwave range) to determine an abnormal condition associated with the user (Kare: [0030], [0036], [0056], and FIG. 1: an audio or visual criticality indicator 119 signals a subject whose changing physical aspects satisfy a threshold condition (e.g., satisfying an emergency or critical threshold or satisfying a time condition or blood flow threshold), based, for example, on sensors monitoring the subject, self-reporting symptoms, and/or health history records) and to cause an action to be performed by at least one further device coupled to the network accessible platform (Kare: [0117]-[0120], [0125]-[0126], and FIG. 1-4: for example in response to sensor input (see above) indicating the patient is anxious or tense, the computer-controlled system creates an immersive environment using audiovisual display (see e.g., Sukthankar CVIIE (2005), pp. 162-172 Towards Ambient Projection for Intelligent Environments, which is incorporated herein by reference). In response to anxiety or other biological data or measured data sensed by the system, the environmental supplement can be altered, such as with video of the patient's home environment transmitted and reproduced on audiovisual displays to provide familiar environmental cues. Home environmental cues including aromas, lighting, wind and weather sounds, music, and familiar television shows are reproduced in the patient's hospital room to reduce stress and anxiety and promote sleep. Audiovisual output to reproduce the patient's home environment in the hospital may be done with bidirectional audio/video communication systems which incorporate additional channels to transmit environmental information), the action having been associated with the determined abnormal condition associated with the user (Kare: [0122]-[0126], and FIG. 1-4: The patient's bed may be motorized and controlled by the computer system. For example, if the computer-controlled system senses pain or discomfort in the patient (e.g., analysis of video taken of the patient or biological sensors in the bed or in the vicinity of the bed) then it may respond by moving the bed and changing the position/posture of the patient. Alternatively the system may vibrate the bed to encourage relaxation or to massage aching muscles. If the system senses the patient is drowsy (e.g., video input, EEG signals) or calculates sleep is required based on video monitoring, then it may respond by lowering the lights, reclining the bed, and playing restful sounds, e.g., ocean waves or rain falling).
Kare does not explicitly disclose the one or more sensors as the sound detection device and wherein the network accessible platform is programmed to evaluate a sound data received, via the network, from the sound detection device and generated by a user and a first sensor data received, via the network, from the first environmental sensor to determine an abnormal condition associated with the user and to cause an action to be performed by at least one further device coupled to the network accessible platform, the action having been associated with the determined abnormal condition associated with the user.
However, it has been known in the art of building/home automation to implement the one or more sensors as the sound detection device and wherein the network accessible platform is programmed to evaluate a sound data received, via the network, from the sound detection device and generated by a user and a first sensor data received, via the network, from the first environmental sensor to determine an abnormal condition associated with the user and to cause an action to be performed by at least one further device coupled to the network accessible platform, the action having been associated with the determined abnormal condition associated with the user, as suggested by Raman, which discloses the one or more sensors as the sound detection device (Raman: Abstract, column7 lines 61-column8 lines 37, and FIG. 1-3 the second computing device 110) and wherein the network accessible platform is programmed to evaluate a sound data received, via the network, from the sound detection device and generated by a user (Raman: column 12 lines 27-column 13 lines 5: the server device 402 can host the automated assistant 404, and computing device 418 can transmit inputs received at one or more assistant interfaces 420 to the server device 402. However, in some implementations, the automated assistant 404 can be hosted at the computing device 418 as a client automated assistant 418, and FIG. 4) and a first sensor data received (Raman: column 2 lines 33 - column 3 lines 26, column 8 lines 16 - column 9 lines 5, and FIG. 1: a method implemented by one or more processors is set forth as including operations such as processing data that is based on one or more sensors in an environment to determine a current condition of a dynamic condition of a user, wherein sound is being emitted, in the environment, from a computing device that is configured to adjust an adjustable characteristic of the sound based on the dynamic condition of the user), via the network, from the first environmental sensor to determine an abnormal condition associated with the user (Raman: column 2 lines 33 - column 3 lines 49, column 8 lines 16 - column 9 lines 5, and FIG. 1: In some implementations the user can be asleep, but regress from sleeping into a second condition. The regression can be in response to an event or environmental factor, such as wind blowing outside, traffic noises nearby, a spouse entering the home or getting up from bed, and/or any other action that can affect sleep of the user. An automated assistant, or other application or device, can identify the action as a disturbance to the user, and/or detect that the user has been disturbed, and modify one or more characteristics of the output accordingly. For example, in response to detecting a sleep disturbance, or that the user has regressed from sleep to the second condition, one or more characteristics of an output of a computing device can be adjusted in order to promote the user progressing from the second condition back to sleeping) and to cause an action to be performed by at least one further device coupled to the network accessible platform, the action having been associated with the determined abnormal condition associated with the user (Raman: column 2 lines 33 - column 3 lines 49, column 5 lines 35-56, column 8 lines 16 - column 9 lines 5, and FIG. 1: in response to determining that the user 104 has transitioned from the first condition to the second condition, the first computing device 106 can cause one or more changes to one or more characteristics of an output being provided by the first computing device 106. For instance, a characteristic that can be changed in response to determining that the user 104 transitioned from the first condition to the second condition can include audio volume, brightness of light, temperature of light, number of active speakers, equalization of sound, frequency of light and/or sound, and/or any other characteristic of an output of a computing device).
Therefore, in view of teachings by Kare and Raman, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Kare to include the one or more sensors as the sound detection device and wherein the network accessible platform is programmed to evaluate a sound data received, via the network, from the sound detection device and generated by a user and a first sensor data received, via the network, from the first environmental sensor to determine an abnormal condition associated with the user and to cause an action to be performed by at least one further device coupled to the network accessible platform, the action having been associated with the determined abnormal condition associated with the user, as suggested by Raman. The motivation for this is to monitor conditions of a user in order to provide a corresponding control of other devices in the environment of the user.

As to claim 2, Kare and Raman disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the first environmental sensor comprises a thermal detector (Kare: [0032], [0056]-[0057], [0060], and FIG. 1 the one or more sensors 102:  the one or more sensors include at least one of remote or directly connected sensors, including but not limited to EEG, EKG, respiratory sensors, pupillometer, EOG, MEG, pulsometer, oximeter, fluid detector or analyzer (e.g., interstitial fluid, blood, cerebral spinal fluid, saliva, or other biological fluid analyzer such as a microfluidics device), biomechanical assessor, thermal sensor, spectrophotometer retinal interrogator, respiration detector, spirometer, implanted physiologic sensors, and others disclosed herein) and the first sensor data comprises data indicative of a sensed temperature of the user (Kare: [0021], [0032], [0056]-[0057], [0060], and FIG. 1 the one or more sensors 102: a sensor configured to sense a thermal aspect of the subject includes a microwave radiometer operable to measure natural electromagnetic radiation from the subject's internal tissue in the microwave range).

As to claim 3, Kare and Raman disclose the limitations of claim 2 further comprising the system as recited in claim 2, wherein the action comprises causing the at least one further device to present an alarm indicative of the user being determined to be ill (Kare: [0030], [0036], [0056], and FIG. 1: an audio or visual criticality indicator 119 signals a subject whose changing physical aspects satisfy a threshold condition (e.g., satisfying an emergency or critical threshold or satisfying a time condition or blood flow threshold), based, for example, on sensors monitoring the subject, self-reporting symptoms, and/or health history records). 

As to claim 6, Kare and Raman disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the sound data comprises sound data indicative of a user cough (Kare: [0022]-[0025]: the personal profile may also include information input from a healthcare worker (e.g., doctor, nurse, aid, etc.) based on observations of the subject. Based on the various input, the personal profile will be “matched” to the Environmental Supplement database, [0036], [0039], and FIG. 1: the customized Environmental Supplement, is based at least in part on physical aspects of the subject, including but not limited to measurable physical characteristics such as gender or gender identity, height, weight, fingerprint, physical malformations, appearance of skin, hair, or nails, appearance of eyes, respiratory sounds and rate, body temperature, blood gas level, heart rate, brain electrical activity, respiration rate, blood chemistry, blood cell counts, platelet counts, antibody titer, electrolyte levels, blood antigen type, tissue antigen type, evidence of pathogen exposure, lipid levels, perception of pain, depression or mood, body movement, gait, stiffness, tremors, evidence of cognition state, dehydration, injury, malaise, rigor, fever, cough, heart palpitations, numbness or tingling in any part of the body, swelling in any part of the body, wheezing, difficulty swallowing, nasal or bronchial congestion. dizziness or lightheadedness, fainting spells or loss of consciousness, lumps or bumps on the body, dry mouth, nausea, shortness of breath, thirst, weakness, sleepiness, hearing loss or problem, vision loss or problem, constipation, diarrhea, flatulence, other digestive disorder, urinary incontinence, loss of smell or problem, loss of voice or problem, loss of taste or problem, fine motor skill loss or change from prior status, gross motor skill loss or change from prior status, skin changes (e.g., birthmarks, etc.) body odor, content or change in microbiome of any body organ or surface (e.g., mouth, gut, skin, ear, eye, etc.), allergy, infection, addiction, hormonal imbalance, insomnia, or similar characteristics).

As to claim 7, Kare and Raman disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the sound data comprises sound data indicative of a user speaking with an abnormal speech pattern (Kare: [0022]-[0025]: the personal profile may also include information input from a healthcare worker (e.g., doctor, nurse, aid, etc.) based on observations of the subject. Based on the various input, the personal profile will be “matched” to the Environmental Supplement database, [0036], [0039], and FIG. 1: the customized Environmental Supplement, is based at least in part on physical aspects of the subject, including but not limited to measurable physical characteristics such as gender or gender identity, height, weight, fingerprint, physical malformations, appearance of skin, hair, or nails, appearance of eyes, respiratory sounds and rate, body temperature, blood gas level, heart rate, brain electrical activity, respiration rate, blood chemistry, blood cell counts, platelet counts, antibody titer, electrolyte levels, blood antigen type, tissue antigen type, evidence of pathogen exposure, lipid levels, perception of pain, depression or mood, body movement, gait, stiffness, tremors, evidence of cognition state, dehydration, injury, malaise, rigor, fever, cough, heart palpitations, numbness or tingling in any part of the body, swelling in any part of the body, wheezing, difficulty swallowing, nasal or bronchial congestion. dizziness or lightheadedness, fainting spells or loss of consciousness, lumps or bumps on the body, dry mouth, nausea, shortness of breath, thirst, weakness, sleepiness, hearing loss or problem, vision loss or problem, constipation, diarrhea, flatulence, other digestive disorder, urinary incontinence, loss of smell or problem, loss of voice or problem, loss of taste or problem, fine motor skill loss or change from prior status, gross motor skill loss or change from prior status, skin changes (e.g., birthmarks, etc.) body odor, content or change in microbiome of any body organ or surface (e.g., mouth, gut, skin, ear, eye, etc.), allergy, infection, addiction, hormonal imbalance, insomnia, or similar characteristics).

As to claim 8, Kare and Raman disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein sound data comprises sound data indicative of the user having cold or flu symptoms (Kare: [0022]-[0025]: the personal profile may also include information input from a healthcare worker (e.g., doctor, nurse, aid, etc.) based on observations of the subject. Based on the various input, the personal profile will be “matched” to the Environmental Supplement database, [0036], [0039], and FIG. 1: the customized Environmental Supplement, is based at least in part on physical aspects of the subject, including but not limited to measurable physical characteristics such as gender or gender identity, height, weight, fingerprint, physical malformations, appearance of skin, hair, or nails, appearance of eyes, respiratory sounds and rate, body temperature, blood gas level, heart rate, brain electrical activity, respiration rate, blood chemistry, blood cell counts, platelet counts, antibody titer, electrolyte levels, blood antigen type, tissue antigen type, evidence of pathogen exposure, lipid levels, perception of pain, depression or mood, body movement, gait, stiffness, tremors, evidence of cognition state, dehydration, injury, malaise, rigor, fever, cough, heart palpitations, numbness or tingling in any part of the body, swelling in any part of the body, wheezing, difficulty swallowing, nasal or bronchial congestion. dizziness or lightheadedness, fainting spells or loss of consciousness, lumps or bumps on the body, dry mouth, nausea, shortness of breath, thirst, weakness, sleepiness, hearing loss or problem, vision loss or problem, constipation, diarrhea, flatulence, other digestive disorder, urinary incontinence, loss of smell or problem, loss of voice or problem, loss of taste or problem, fine motor skill loss or change from prior status, gross motor skill loss or change from prior status, skin changes (e.g., birthmarks, etc.) body odor, content or change in microbiome of any body organ or surface (e.g., mouth, gut, skin, ear, eye, etc.), allergy, infection, addiction, hormonal imbalance, insomnia, or similar characteristics).

As to claim 9, Kare and Raman disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the first environmental sensor comprises an air temperature sensor (Kare: [0121], [0129], and FIG. 1 the one or more sensors 102: Environmental sensors are placed at a distal site (e.g., outside the facility, outdoors in a park, or at the patient's home) to transmit data to the system computer (server). Environmental sensors are employed to provide input on external/distal environments. Sensors are deployed at a distal site to report temperature, light levels, noise levels, humidity, and oxygen content to the system computer. For example, a temperature sensor, a light sensor, and atmospheric sensors may be deployed at a park near the hospital to monitor and report the environmental parameters outdoors. Environmental sensors to measure air quality, humidity, temperature and ambient light are available from Digi-Key Corp., Thief River Falls, Minn.)).

As to claim 11, Kare and Raman disclose the limitations of claim 9 further comprising the system as recited in claim 9, wherein the action comprises causing the at least one further component to control a state of a window (Kare: [0071], [0121], and FIG. 1-2: a component of the system and method involves electronically instructing or causing an alteration 280 to the subject's environment (e.g., alter lighting, sounds, visual images, electronic assistant communication, etc.) based on the identification of the Environmental Supplement(s). In an embodiment, a threshold condition must be satisfied in order for the system and method to instruct the alteration of the subject's environment. As described herein elsewhere, the output includes, but is not limited to, suggestions or choices of various Environmental Supplements, including visual, audio, recorded information, real-time information, computer-generated information, electronic assistant(s) or others described herein. Various audio or visual devices for providing the Environmental Supplement(s) have been described herein, including for example, speakers (e.g., to provide white noise, music, or sounds, and may include surround sound or pan sound), sound dampening devices (e.g., retractable, noise-dampening wall or window treatments, automatic screens surrounding the subject such as one in a bed or chair), projectors (e.g., 2D, 3D, holographic, etc.), television(s) as one or an array, dynamic projection, stereoscope projection, etc. and may include one or more projectors including those that are capable of changing the surface topography or geometry in the room, rear projection screens, high resolution screens, gigapixel screens (LED, LCD, etc.), powerwalls, tiled or modular displays, immersive visualization displays, spatially immersive displays, immersive computer graphics, monitors (e.g., closed circuit monitors with cameras set at home for a subject's ability to ascertain, and enjoy and partake in, the home environment such as pets, household events, etc.), dimmable machine information displays, retractable or movable screens, etc. In an embodiment, the audio delivery device includes at least one of a sound dampening, white noise delivery, or noise-cancellation device. In an embodiment, the audio delivery device includes at least one device for producing at least one of surround sound, pan sound, or spatial sound).

As to claim 12, Kare and Raman disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the first environmental sensor comprises an air quality sensor (Kare: [0121], [0129], and FIG. 1 the one or more sensors 102: Environmental sensors are placed at a distal site (e.g., outside the facility, outdoors in a park, or at the patient's home) to transmit data to the system computer (server). Environmental sensors are employed to provide input on external/distal environments. Sensors are deployed at a distal site to report temperature, light levels, noise levels, humidity, and oxygen content to the system computer. For example, a temperature sensor, a light sensor, and atmospheric sensors may be deployed at a park near the hospital to monitor and report the environmental parameters outdoors. Environmental sensors to measure air quality, humidity, temperature and ambient light are available from Digi-Key Corp., Thief River Falls, Minn.)).

As to claim 14, Kare and Raman disclose the limitations of claim 12 further comprising the system as recited in claim 12, wherein the action comprises causing the at least one further device to control a state of a window (Kare: [0071], [0121], and FIG. 1-2: a component of the system and method involves electronically instructing or causing an alteration 280 to the subject's environment (e.g., alter lighting, sounds, visual images, electronic assistant communication, etc.) based on the identification of the Environmental Supplement(s). In an embodiment, a threshold condition must be satisfied in order for the system and method to instruct the alteration of the subject's environment. As described herein elsewhere, the output includes, but is not limited to, suggestions or choices of various Environmental Supplements, including visual, audio, recorded information, real-time information, computer-generated information, electronic assistant(s) or others described herein. Various audio or visual devices for providing the Environmental Supplement(s) have been described herein, including for example, speakers (e.g., to provide white noise, music, or sounds, and may include surround sound or pan sound), sound dampening devices (e.g., retractable, noise-dampening wall or window treatments, automatic screens surrounding the subject such as one in a bed or chair), projectors (e.g., 2D, 3D, holographic, etc.), television(s) as one or an array, dynamic projection, stereoscope projection, etc. and may include one or more projectors including those that are capable of changing the surface topography or geometry in the room, rear projection screens, high resolution screens, gigapixel screens (LED, LCD, etc.), powerwalls, tiled or modular displays, immersive visualization displays, spatially immersive displays, immersive computer graphics, monitors (e.g., closed circuit monitors with cameras set at home for a subject's ability to ascertain, and enjoy and partake in, the home environment such as pets, household events, etc.), dimmable machine information displays, retractable or movable screens, etc. In an embodiment, the audio delivery device includes at least one of a sound dampening, white noise delivery, or noise-cancellation device. In an embodiment, the audio delivery device includes at least one device for producing at least one of surround sound, pan sound, or spatial sound).

As to claim 15, Kare and Raman disclose the limitations of claim 1 further comprising the system as recited in claim 1, further comprising a second environmental sensor (Kare: [0023], [0025]-[0026], [0031]-[0032], [0036]-[0037], [0060], [0069], and FIG. 1 the one or more sensors 102: the environment is altered dynamically by real-time sensed information that is based on one or more of external sensors (external environment) or sensors monitoring the subject itself and Raman: column 2 lines 33 - column 3 lines 26, column 8 lines 16 - column 9 lines 5, and FIG. 1: a method implemented by one or more processors is set forth as including operations such as processing data that is based on one or more sensors in an environment to determine a current condition of a dynamic condition of a user, wherein sound is being emitted, in the environment, from a computing device that is configured to adjust an adjustable characteristic of the sound based on the dynamic condition of the user) and wherein the network communicatively couples the sound detection device, the first environmental sensor, the network accessible platform (Kare: [0026], [0053], [0090]-[0091], FIG. 1, and FIG. 4: one or more components of the system (e.g., chair or bed, toilet, floor, etc. impregnated with sensors) operate in a networked environment using logic connections to one or more remote computing devices (e.g., a common network node, a network computer, a network node, a peer device, a personal computer, a router, a server, a tablet PC, a tablet, etc.) and typically includes many or all of the elements described above. In an embodiment, the logic connections include connections to a local area network (LAN), wide area network (WAN), and/or other networks. In an embodiment, the logic connections include connections to one or more enterprise-wide computer networks, intranets, and the internet. In an embodiment, the system 100, the one or more components of the system or the like operate in a cloud computing environment including one or more cloud computing systems (e.g., private cloud computing systems, public cloud computing systems, hybrid cloud computing systems, or the like) and Raman: column 2 lines 33 - column 3 lines 49, column 8 lines 16 - column 9 lines 5, and FIG. 1: In some implementations the user can be asleep, but regress from sleeping into a second condition. The regression can be in response to an event or environmental factor, such as wind blowing outside, traffic noises nearby, a spouse entering the home or getting up from bed, and/or any other action that can affect sleep of the user. An automated assistant, or other application or device, can identify the action as a disturbance to the user, and/or detect that the user has been disturbed, and modify one or more characteristics of the output accordingly. For example, in response to detecting a sleep disturbance, or that the user has regressed from sleep to the second condition, one or more characteristics of an output of a computing device can be adjusted in order to promote the user progressing from the second condition back to sleeping), and the second environmental sensor and the network accessible platform is programmed to evaluate the sound data received, via the network, from the sound detection device and generated by the user (Kare: [0039], [0117]-[0120], and FIG. 1-4), the first sensor data received, via the network, from the first environmental sensor (Kare: [0021], [0032], [0056]-[0057], [0060], and FIG. 1 the one or more sensors 102: a sensor configured to sense a thermal aspect of the subject includes a microwave radiometer operable to measure natural electromagnetic radiation from the subject's internal tissue in the microwave range and Raman: column 2 lines 33 - column 3 lines 26, column 8 lines 16 - column 9 lines 5, and FIG. 1: a method implemented by one or more processors is set forth as including operations such as processing data that is based on one or more sensors in an environment to determine a current condition of a dynamic condition of a user, wherein sound is being emitted, in the environment, from a computing device that is configured to adjust an adjustable characteristic of the sound based on the dynamic condition of the user), and a second sensor data, received via the network, from the second environmental sensor to determine the abnormal condition associated with the user (Kare: [0030], [0036], [0056], and FIG. 1: an audio or visual criticality indicator 119 signals a subject whose changing physical aspects satisfy a threshold condition (e.g., satisfying an emergency or critical threshold or satisfying a time condition or blood flow threshold), based, for example, on sensors monitoring the subject, self-reporting symptoms, and/or health history records and Raman: column 2 lines 33 - column 3 lines 49, column 8 lines 16 - column 9 lines 5, and FIG. 1: In some implementations the user can be asleep, but regress from sleeping into a second condition. The regression can be in response to an event or environmental factor, such as wind blowing outside, traffic noises nearby, a spouse entering the home or getting up from bed, and/or any other action that can affect sleep of the user. An automated assistant, or other application or device, can identify the action as a disturbance to the user, and/or detect that the user has been disturbed, and modify one or more characteristics of the output accordingly. For example, in response to detecting a sleep disturbance, or that the user has regressed from sleep to the second condition, one or more characteristics of an output of a computing device can be adjusted in order to promote the user progressing from the second condition back to sleeping). 

As to claim 16, Kare and Raman disclose the limitations of claim 15 further comprising the system as recited in claim 15, wherein the first environmental sensor is located within the environment and the second environmental sensor is located outside of the environment (Kare: [0121], [0129], and FIG. 1 the one or more sensors 102: Environmental sensors are placed at a distal site (e.g., outside the facility, outdoors in a park, or at the patient's home) to transmit data to the system computer (server). Environmental sensors are employed to provide input on external/distal environments. Sensors are deployed at a distal site to report temperature, light levels, noise levels, humidity, and oxygen content to the system computer. For example, a temperature sensor, a light sensor, and atmospheric sensors may be deployed at a park near the hospital to monitor and report the environmental parameters outdoors. Environmental sensors to measure air quality, humidity, temperature and ambient light are available from Digi-Key Corp., Thief River Falls, Minn.)).

As to claim 18, Kare and Raman disclose the limitations of claim 16 further comprising the system as recited in claim 16, wherein the action comprises causing the at least one further device to control a state of a window (Kare: [0071], [0121], and FIG. 1-2: a component of the system and method involves electronically instructing or causing an alteration 280 to the subject's environment (e.g., alter lighting, sounds, visual images, electronic assistant communication, etc.) based on the identification of the Environmental Supplement(s). In an embodiment, a threshold condition must be satisfied in order for the system and method to instruct the alteration of the subject's environment. As described herein elsewhere, the output includes, but is not limited to, suggestions or choices of various Environmental Supplements, including visual, audio, recorded information, real-time information, computer-generated information, electronic assistant(s) or others described herein. Various audio or visual devices for providing the Environmental Supplement(s) have been described herein, including for example, speakers (e.g., to provide white noise, music, or sounds, and may include surround sound or pan sound), sound dampening devices (e.g., retractable, noise-dampening wall or window treatments, automatic screens surrounding the subject such as one in a bed or chair), projectors (e.g., 2D, 3D, holographic, etc.), television(s) as one or an array, dynamic projection, stereoscope projection, etc. and may include one or more projectors including those that are capable of changing the surface topography or geometry in the room, rear projection screens, high resolution screens, gigapixel screens (LED, LCD, etc.), powerwalls, tiled or modular displays, immersive visualization displays, spatially immersive displays, immersive computer graphics, monitors (e.g., closed circuit monitors with cameras set at home for a subject's ability to ascertain, and enjoy and partake in, the home environment such as pets, household events, etc.), dimmable machine information displays, retractable or movable screens, etc. In an embodiment, the audio delivery device includes at least one of a sound dampening, white noise delivery, or noise-cancellation device. In an embodiment, the audio delivery device includes at least one device for producing at least one of surround sound, pan sound, or spatial sound).

As to claim 19, Kare and Raman disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the action to be performed by the at least one further device coupled to the network accessible platform comprises causing a notification to be sent to a third-party device registered with the system (Kare: [0030], [0036], [0040], [0081], [0128], and FIG. 1-2: one or more of the physical aspects of the subject utilized in the personal profile may be self-reported, derived from the subject's medical history (e.g., electronic health records), reported by a third party (e.g., insurance company, healthcare worker, family, friend, companion, etc.), or sensed directly in indirectly by the one or more sensors).

As to claim 20, Kare and Raman disclose the limitations of claim 19 further comprising the system as recited in claim 19, the action to be performed by the at least one further device coupled to the network accessible platform comprises allowing the third- party device to have access to one or both of an input device and an output device associated with the sound detection device (Kare: [0030], [0036], [0040], [0081], [0128], FIG. 1-2 and FIG. 4: In an embodiment, information attained from one component or aspect of the system is shared or transferred to another part of the system. For example, a blood pressure sensor transmits signals to another component of the system which activates a heart rate monitor or other sensor. Further, a healthcare worker may enter observations of the subject into the system, thus the system represents in an embodiment an integrated system of multi-directional communication between a subject, a healthcare worker, one or more sensors or other input devices, and one or more databases for determining the dynamic Environmental Supplement pre-determined to provide the most beneficial environment for the overall health of the subject).

Claims 4-5, 10 , 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kare et al. (Kare – US 2015/0294086 A1) in view of Raman et al. (Raman – US 10,657,968 B1) and further in view of Kupa et al. (Kupa – US 2018/0017947 A1).

As to claim 4, Kare and Raman disclose the limitations of claim 2 except for the claimed limitations of the system as recited in claim 2, wherein the thermal detector is a component part of a room thermostat. 
However, it has been known in the art of monitoring conditions of a user to implement the thermal detector is a component part of a room thermostat, as suggested by Kupa, which discloses the thermal detector is a component part of a room thermostat (Kupa: Abstract, [0038], [0041], [0043], [0048], and FIG. 1-2: the unified environmental appliance may then configure the HVAC for the patient room to the received set point for temperature. Control devices 214 (such as a room temperature control) may receive the set point and cause the temperature for the set point to be displayed via a display device of the control device. A patient room, for example, may include user control devices such as an HVAC thermostat, light switches, and shade controllers ). 
Therefore, in view of teachings by Kare, Raman, and Kupa, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the care room of Kare and Raman to include the thermal detector is a component part of a room thermostat, as suggested by Kupa. The motivation for this is to optimize building system control of a care room.

As to claim 5, Kare, Raman, and Kupa disclose the limitations of claim 4 further comprising the system as recited in claim 4, wherein the at least one further device comprises a server associated with a hospitality service provider (Kare: [0053], [0090], [0118], [0121], FIG. 1 and FIG. 4: Physiologic and medical sensors are placed on the patient or in the hospital room and transmit data to the system computer (server). For example, remote electroencephalograph (EEG) detectors are used to monitor and report brain electrical activity including beta, alpha, theta, and delta waves associated with waking, relaxation, light sleep and heavy sleep respectively).

As to claim 10, Kare, Raman, and Kupa disclose the limitations of claim 9 further comprising the system as recited in claim 9, wherein the action comprises causing the at least one further device to control a state of a component of an HVAC system (Kupa: [0024], [0041], [0043], [0048], [0055], and FIG. 1-2: the unified environment appliance 210 may report to the environmental control sever, changes to set points for HVAC systems (e.g., temperature settings), shading configurations, lighting configuration, that are carried out by users (patients, medical staff) for a patient room. The environmental control server 204 may also store such user modified settings for HVAC or other systems (correlated with their patient room and time stamp) as additional environmental condition data 208 in the data store 224. Further, set points communicated by the environmental control sever to the unified environmental appliance and/or building systems may also be stored as additional environmental condition data 208 in the data store 224). 

As to claim 13, Kare, Raman, and Kupa disclose the limitations of claim 12 further comprising the system as recited in claim 12, wherein the action comprises causing the at least one further device to control a state of a component of an HVAC system (Kupa: [0024], [0041], [0043], [0048], [0055], and FIG. 1-2: the unified environment appliance 210 may report to the environmental control sever, changes to set points for HVAC systems (e.g., temperature settings), shading configurations, lighting configuration, that are carried out by users (patients, medical staff) for a patient room. The environmental control server 204 may also store such user modified settings for HVAC or other systems (correlated with their patient room and time stamp) as additional environmental condition data 208 in the data store 224. Further, set points communicated by the environmental control sever to the unified environmental appliance and/or building systems may also be stored as additional environmental condition data 208 in the data store 224). 

As to claim 17, Kare, Raman, and Kupa disclose the limitations of claim 16 further comprising the system as recited in claim 16, wherein the action comprises causing the at least one further device to control a state of a component of an HVAC system (Kupa: [0024], [0041], [0043], [0048], [0055], and FIG. 1-2: the unified environment appliance 210 may report to the environmental control sever, changes to set points for HVAC systems (e.g., temperature settings), shading configurations, lighting configuration, that are carried out by users (patients, medical staff) for a patient room. The environmental control server 204 may also store such user modified settings for HVAC or other systems (correlated with their patient room and time stamp) as additional environmental condition data 208 in the data store 224. Further, set points communicated by the environmental control sever to the unified environmental appliance and/or building systems may also be stored as additional environmental condition data 208 in the data store 224).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bechtel et al., US 2012/0323090 A1, discloses ambient sensing of patient discomfort.
Jo et al., US 2016/0154392 A1, discloses method for controlling nearby electronic device based on user status and electronic device thereof.
Xi et al., US 2015/0378330 A1, disclose terminal apparatus and method for controlling terminal apparatus.
Brown et al., US 2018/0068082 A1, disclose conversational virtual healthcare assistant.
Masoud et al. 2019 Sensors of Smart Devices in the Internet of Everything (IoE) Era: Big Opportunities and Massive Doubts.
Elmannai et al. 2017 Sensor-Based Assistive Devices for Visually-Impaired People: Current Status, Challenges, and Future Directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684